Title: George Logan to Thomas Jefferson, 27 April 1816
From: Logan, George
To: Jefferson, Thomas


          
            Dear Sir
            Stenton April 27th 1816
          
          your venerable friend Charles Thompson, resides on his farm about eight miles from Stenton. I visit him three or four times every year, at which times, I derive instruction and amusement, from his lively and interesting conversation. I dined with him a few days since, when I found him highly gratified by your last Letter to him; in which you inform him, of your having been engaged in collecting a code of ethics from the Holy scriptures, highly satisfactory to yourself. Pray give it to your country: it will remove slanders respecting your unbelief in the Christian religion; and will promote virtue and religion morality in the rising generation.
          The more I read of history—the more I contemplate the character of man; the more I am convinced of the necessity of introducing the spiritual doctrines of Christ into governments; in order to render nations happy and prosperous
          I this morning received two packets from my valuable friend Sir John Sinclair. I send you one of the inclosed papers, which will give you a partial view of his present humane and patriotic engagements.
          I also inclose part of a Letter from my worthy ancestor James Logan, to his friend in Ireland on the nature and character of religion—How consoling such opinions to posterity, when compared with the miserable sophistry of such characters as Voltaire: of whom the great Frederic says in a Letter to Dalembert dated Potsdam 1753. “Voltaire is the most malignant lunatic I ever was acquainted with—He is excellent only in his writings. It is impossible you should imagine all the duplicity and infamous knavery of which he has here been guilty.” Dalembert in a Letter to the King of Prussia dated Paris June 30th 1778. giving him an account of the death of Voltaire, says, “the image of this great man dying, excited emotions so strong, and fixed itself so powerfully on my imagination, that it never can be effaced. It gave birth to the most maloncholy reflections, on the non entity of life and fame, and the misery of man.”
          My Wife unites with me in respects to yourself and amiable family,
          
            Accept assurances of my friendship
            Geo: Logan
          
        